Citation Nr: 1817003	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-21 683	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a right foot disability.

2. Entitlement to service connection for a right ankle disability, to include as secondary to a right foot disability.

3. Entitlement to service connection for a right knee disability, to include as secondary to a right foot disability.

4. Entitlement to service connection for a right hip disability, to include as secondary to a right foot disability.

5. Entitlement to service connection for a low back disability, to include as secondary to a right foot disability.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to September 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

These matters were remanded by the Board in December 2015 for further development.

Since the issuance of the August 2016 supplemental statement of the case, the Veteran's representative submitted an additional statement from the Veteran in August 2016, along with a signed waiver of consideration of this additional evidence by the Agency of Original Jurisdiction (AOJ).

The issue of whether there was clear and unmistakable error (CUE) in a November 1978 RO decision that denied entitlement to service connection for a right foot disability has been raised by the record in the October 2012 notice of disagreement, but has not been adjudicated by the AOJ.  See also December 2015 Board decision and remand; August 2013 Veteran statement; July 2013 Veteran statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for right ankle, right knee, right hip, and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A right foot disability in the form of pes cavus and history of right foot fracture was noted on examination, acceptance, and enrollment into service. 

2.  The preponderance of the competent and credible evidence of record is against finding that the Veteran's right foot disability underwent an increase in severity during service.


CONCLUSION OF LAW

The criteria for service connection for a right foot disability have not been met.  38 U.S.C. §§ 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C. § 1111, 1137.

Cases in which the condition is noted on entrance are governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained-of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

First, the Board finds there is a current diagnosis of osteonecrosis of the fourth metatarsal head with mild degenerative changes at the fourth metatarsal phalangeal joint of the right foot.  See, e.g., February 2016 VA foot examination report.

The Veteran contends that his current right foot disability is related to his active duty service.  He maintains that although he sustained an injury to his right foot in a motorcycle accident in 1974, his right foot was completely healed when he entered active duty in 1978, as evidenced by his ability to participate in high school sports, including cross country running, without difficulty.  He contends that he injured his right foot during physical training in boot camp.  The Veteran also contends that any pre-existing right foot disability was aggravated during his period of service.  See August 2016 Veteran statement; May 2014 VA Form 9; August 2013 Veteran statement; October 2012 notice of disagreement; November 2011 Veteran statement; October 2011 claim.  

The Veteran's mother submitted a November 2011 statement indicating the Veteran's right foot seemed to be completely healed prior to his enlistment, as he was very physically active and was a member of his high school track team.  

A February 1978 Preliminary Physical Review noted that the Veteran reported he had an illness or injury, including broken bones, which required treatment by a physician or surgeon, hospitalization, or a surgical operation.  The Veteran specifically indicated that he suffered broken right foot in 1974. 

On a Report of Medical History form at the time of a February 1978 enlistment examination, the Veteran checked that he had broken bones.  He reported that he broke his right foot in 1974.  The reviewing examiner indicated that the Veteran fractured his left foot [sic] with no sequela. 

The February 1978 enlistment examination report indicated the Veteran's feet were considered abnormal, and the examiner noted that the Veteran had asymptomatic pes cavus, with normal dorsiflexion which was not considered disabling.

The Veteran contends that the February 1978 enlistment examination report indicates that x-rays of the right foot were ordered, and that the only finding at that time was mild pes cavus.  See August 2016 Veteran statement.  However, the Board finds the February 1978 enlistment examination report indicates a chest x-ray was not performed at that time, and while box #74 does include a notation that appears to read "X-ray on Return," the Board finds this does not indicate an x-ray of the right foot was ordered or completed at that time.  Further, August 1978 service treatment records regarding the Veteran's complaints of right foot pain, as will be discussed below, only indicate an x-ray was performed at that time, not upon the Veteran's enlistment examination.  An undated radiographic report associated with the Veteran's service treatment records indicates x-rays of the right foot were requested by the podiatrist who examined the Veteran in August 1978, not by the enlistment examiner.

Based upon the February 1978 Preliminary Physical Review report, the Report of Medical History, and the enlistment examination report, the Board finds that the condition of a right foot disability in the form of pes cavus and history of right foot fracture was noted upon the Veteran's entry into service.  Accordingly, the Veteran's right foot was not shown to be of sound condition at the time of his entrance to active duty service, and therefore the presumption of soundness does not attach to the claimed right foot disability in this case.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  

Consequently, the next question is whether the evidence shows that the pre-service right foot disability increased in severity during service.  38 C.F.R. § 3.306.

For purposes of demonstrating an increase in disability in service, the question turns on whether there has been any measurable worsening of the pre-service condition during service, and then on whether such worsening constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993).

In this case, the Board finds the preponderance of the competent and credible evidence of record is against finding that the Veteran's pre-existing right foot disability underwent an increase in severity during his active duty service.

An August 1978 service treatment record indicated that the Veteran was seen for right foot pain.  The Veteran reported that he had a history of breaking his fourth and fifth toes along with a shattered instep.  He indicated that the toes were pinned and that he had a cast on his foot for six to eight weeks.  It was noted that the Veteran had increased pain while running that morning and that he had suffered intermittent foot pain since his foot was broken.  The assessment was right foot pain with a previous trauma. 

An August 1978 service treatment record by a podiatrist, on that same day, noted that the Veteran sustained multiple fractures of the metatarsals in a 1974 motorcycle accident.  The podiatrist reported that the Veteran had continued to have metatarsalgia since that time and that his right foot was very tender to the touch or with weight bearing on the third, fourth, and fifth metatarsals.  X-rays revealed a severe deformity of the fourth metatarsal head of the right foot.  The assessment was posttraumatic deformity and arthritis of the fourth metatarsal phalangeal joint of the right foot, which existed prior to service.  The podiatrist recommended separation for a right foot deformity that existed prior to service. 

An August 1978 hospital narrative summary noted that the Veteran was in his eighth day of training, and was referred to the podiatrist because of foot pain.  The physician noted the Veteran sustained multiple fractures to the metatarsals in a 1974 motorcycle accident.  The physician reported that since that time, the Veteran had continued to have foot pain.  It was noted that the Veteran participated in physical education activities at school without much disability.  The physician indicated that when the Veteran enlisted in military service, he did report that he had multiple fractures of the left foot [sic].  The physician stated that because the Veteran's foot was not bothering him at the time, the reviewing physician allegedly decided that the Veteran had no consequences or sequelae, and that he did not request a consultation.  It was noted that when the Veteran arrived for boot camp, he began to develop severe pain, particularly along the arch and over the lateral aspect of the fourth and fifth toes.  The final diagnosis was posttraumatic deformity and arthritis of the fourth metatarsal phalangeal joint of the right foot.  The examiner stated that the above medical condition existed prior to entry into service and that it had not been aggravated by service beyond the normal progression of the disease. 

A subsequent August 1978 treatment entry noted that the Veteran was seen for severe pain in the right foot at the site of an old motorcycle accident.  It was noted that the Veteran was to use crutches and that adhesive strapping was applied. 

An August 1978 Medical Board Report included a diagnosis of a posttraumatic deformity and arthritis of the fourth metatarsal phalangeal joint of the right foot, with an approximate date of origin of 1974.  The Medical Board determined the Veteran was to be discharged from active duty service by reason of physical disability which existed prior to service and was not aggravated permanently by service.

Following active duty service, VA treatment records include the Veteran's report of chronic right foot pain secondary to a prior injury.  See October 2011 VA primary care note.  The Veteran contends that since active duty service he mostly self-treated his right foot disability with over-the-counter anti-inflammatory medications because he did not have health insurance, but that that these medications became less effective as he got older.  See August 2016 Veteran statement.

The Veteran was afforded a VA examination in April 2014.  The VA examiner noted that in 1974 the Veteran had a motorcycle accident and his right foot hit a railroad tie.  The Veteran reported having surgery on the third, fourth, and fifth right toes, relating he had pins in the fourth and fifth right toes.  The Veteran reported he was casted for a long period of time, and that he healed uneventfully.  The examiner noted the Veteran went on in high school to play baseball and run cross-country and track without any right foot pain or treatment.  The Veteran further reported that in 1978 during active duty service, while doing physical training he had sharp right foot pain in the arch.  The Veteran reported he had x-rays and crutches and then he was medically released from service.  The VA examiner noted that after the Veteran's discharge he reported working in residential construction approximately two years, then as a garment inspector for three years standing 50 percent of time and sitting 50 percent of the time.  The Veteran reported he then worked for a paint supply store delivering supplies, and was in and out of vehicles.  The Veteran reported working as a glass inspector on his feet in steel toed boots, and then worked as a chef for a number of years until about 2010.  The Veteran denied any other overt history of trauma to his feet or other foot injuries, and he denied any additional foot surgery.

Following the interview and examination of the Veteran, and a review of the evidentiary record, the April 2014 VA examiner opined that there is no clinical rationale to establish that the Veteran's 28 days of active duty service permanently aggravated his right foot beyond its normal progression.  The VA examiner stated this was based upon evidence that in his high school years the Veteran played baseball and ran cross country and track, which the examiner stated would have more of an impact on his right foot than his 28 days of active duty service.

The Veteran was afforded another VA examination in February 2016.  At that time the VA examiner diagnosed a claimed right foot injury, with a date of diagnosis of 1987.  Given the VA examiner's discussion of the Veteran's contentions that he injured his right foot during active duty service, and that he denied any additional injuries to the right foot other than the 1974 motorcycle accident, the Board finds the 1987 date of diagnosis was likely a typographical error, and that the February 2016 VA examiner most likely meant 1978.

The February 2016 VA examiner, a podiatrist, noted the evidentiary record revealed that in high school the Veteran participated in sports, and noted the letter from the Veteran's mother stating he was very active physically and was a member of the high school track team.  The VA examiner noted the podiatry record in the Veteran's service treatment records indicated that on the eighth day of training the Veteran had right foot pain, x-rays at that time revealed a severe deformity of the fourth metatarsal head, and the podiatrist's opinion that the condition existed prior to the Veteran's entry into service and had not been aggravated by service.  The February 2016 VA examiner also noted the Veteran's report that in 1974 he had a motorcycle accident with a right foot injury and surgery to the right foot.  The Veteran also reported that in high school he played baseball, ran cross country and track without right foot pain, and he denied any treatment while in high school.  The Veteran reported that in 1978 during physical training he had a sharp pain in the right foot, was seen and evaluated with x-rays, and then was medically released from service.  The Veteran reported that after discharge he did residential construction for about two years, worked for three years as a garment inspector, standing 30 percent of the time and sitting 70 percent of the time.  The Veteran reported he worked at paint supply store where he made deliveries, off and on his feet all day.  The Veteran reported he then worked again as an inspector, standing 100 percent of the time on his feet in steel toed boots.  The Veteran then reported working for about 11 years as a chef at multiple jobs until 2011.  The Veteran denied any foot treatment since discharge, and denied any additional surgery or injuries to the right foot.

Following the interview and examination of the Veteran, and a review of the evidentiary record, the February 2016 VA podiatry examiner opined the Veteran's pre-existing right foot condition did not undergo any permanent worsening during his time in the service, and the clinical findings at the time of the February 2016 VA examination revealed normal progression of the right foot.  The February 2016 VA examiner explained that the evidence of record indicated that while in high school, the Veteran was actively involved with sports: baseball, running cross country, and track.  This type of high impact sports activity would have more of an impact on his right foot, therefore at least as likely as not, resulted in the fourth right metatarsal head deformity.  The VA examiner also noted that as explained by the podiatrist who examiner the Veteran during active duty, on the eighth day of training the Veteran reported because of right foot pain, and x-rays at that time revealed a severe deformity of the fourth right metatarsal head.  The February 2016 VA examiner explained there is no conceivable medical evidence (as generally accepted medical principles) that after eight days of physical training in active duty that the Veteran's x-rays would have shown this type of deformity, therefore the only logical medical conclusion is that this deformity was present from his high school sports activities.  The examiner also noted that during his years of gainful employment the Veteran was on his feet for prolonged periods of time, but there is no documentation or indication that he ever sought medical treatment for this claimed right foot pain.

The Board affords significant probative value to the opinions of the April 2014 and February 2016 VA examiners, with the most weight afforded to the opinion of the February 2016 VA examiner.  The VA examiners reviewed the complete evidence of record, interviewed and examined the Veteran, and provided opinions supported by detailed rationales as to why the Veteran's right foot disability was not aggravated by his active duty service.  The February 2016 VA examiner also noted the April 2014 x-ray finding osteonecrosis of the fourth metatarsal head with mild degenerative changes at the fourth metatarsal phalangeal joint of the right foot, and noted and discussed the Veteran's treatment for right foot complaints during his active duty service.  Although the February 2016 VA examiner did not specifically address the Veteran's reports that he self-treated his right foot pain following his active duty service, the Board finds the February 2016 VA examiner's opinion that the Veteran's right foot disability was not aggravated by service appears to be mainly based upon the conclusion that there are no generally accepted medical principles to indicate that eight days of physical training during active duty service would have resulted in the severe deformity of the fourth right metatarsal head shown upon x-rays in service, not upon any lack of treatment following service.  

Further, the Board finds that the medical evidence of record does not contain an opinion by a medical professional indicating that the Veteran's right foot disability underwent an increase in severity during his active duty service.  Accordingly, the Board therefore finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's right foot disability underwent an increase in severity during his active duty service.

The Board has also considered the lay evidence offered by the Veteran.  This includes his statements that he did not experience any right foot pain or symptoms at the time of his entrance to service, that his right foot had completely healed by his entrance to active duty service, and that his active duty service to include physical training and/or an injury during boot camp caused his current right foot disability.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, the question of whether the Veteran's pre-existing right foot disability underwent an increase in severity during service cannot be determined by mere observation alone.  Again, the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis, 276 F.3d at 1345; 38 C.F.R. § 3.306.  The Board finds that determining whether the Veteran's pre-existing right foot disability underwent an increase in severity of the condition itself during the Veteran's active duty service is not within the realm of knowledge of a non-expert given the severity of the pre-service injury and surgery to the right foot, the Veteran's participation in running sports such as track and cross country prior to service, the Veteran's short period of active duty service, and the lack of evidence of a specific injury to the right foot during active duty service.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his opinion that his pre-existing right foot disability underwent an increase in severity during service is not competent evidence, and therefore is not probative of whether his pre-existing right foot disability was aggravated beyond its natural progression by his active duty service.  

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's pre-existing right foot disability increased in severity during his active duty service.  The benefit of the doubt doctrine is therefore not applicable, and the claim of service connection must be denied.  See 38 U.S.C. §§ 1153, 5107(b); 38 C.F.R. §§ 3.102, 3.306; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to service connection for a right foot disability is denied.


REMAND

In the December 2015 remand, the Board instructed the AOJ to afford the Veteran new VA examinations to determine the nature and etiology of the Veteran's claimed right ankle, right knee, right hip, and low back disabilities, to include addressing entitlement to service connection on a direct basis.  Following the interview and examination of the Veteran, and a review of the evidentiary record, a February 2016 VA examiner opined that all four disabilities were less likely than not caused by the Veteran's active duty service because the Veteran's service treatment records were silent for any ankle, knee, hip, or back conditions.  However, in the examination reports, the February 2016 VA examiner noted the Veteran reported that he began to have pain in his right ankle, right knee, right hip, and low back some time after boot camp.  On remand, the AOJ should obtain an addendum opinion from the February 2016 VA examiner to address the Veteran's competent reports of pain following boot camp.

As an addendum opinion is necessary, on remand the AOJ should also obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records, to include from May 2014 to the present.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the February 2016 VA ankle, knee, hip, and back examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current right ankle, right knee, right hip, and low back disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Please identify with specificity all right ankle, right knee, right hip, and low back disabilities which are currently manifested, or which have been manifested at any time since October 2011.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that any arthritis of the right ankle, right knee, right hip, and/or low back manifested within a year of the Veteran's separation from active duty service?

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right ankle, right knee, right hip, or low back disability was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should address the Veteran's reports upon the February 2016 VA examinations that he began to have pain in his right ankle, right knee, right hip, and low back some time after boot camp.

The complete rationale for all opinions should be set forth.

3. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


